Biggs, J.
This action is for services rendered by the plaintiff as a section hand on the defendant’s railroad at Bevere, Missouri. The defendant admitted that the services were rendered, and that their reasonable value was the amount sued for.
As a defense to the action it was claimed that .one Henry Eider had sued the plaintiff by attachment before a justice of the peace in the state of Iowa, and that the defendant, whose road extended through the latter state," was summoned as a garnishee in that action; that the attachment had been sustained, and that the defendant, as garnishee, had been compelled to pay the amount of the debt for which the plaintiff now sues.
As the defense relied on is unsupported in its essential features by any evidence, we are precluded from discussing it. The defendant read in evidence a transcript of the proceedings before a justice of the peace in Lee county, Iowa, in which Henry Eider was plaintiff, and the plaintiff herein was defendant. The transcript showed that the defendant company was summoned as garnishee, and that the attachment had been sustained, and a personal judgment rendered against Daniels; but there is nothing in the record to show what disposition was made of the garnishment, nor is there a particle of evidence in the record to show that t„he defendant was compelled to pay anything on account of it. Under this condition of the record there is nothing for us to review.
However, the record before us shows that the judgment entered against the plaintiff by the justice óf the peace of Iowa was without jurisdiction. The summons was served in this state by an Iowa constable, and there was no appearance by Daniels, except for the purpose of raising the question of juris*205diction. No authorities need be cited to show that under such circumstances the Iowa justice acquired no jurisdiction to render a personal judgment against Daniels. We have- deemed it proper to notice this matter in order to avoid further possible proceedings or complications.
The judgment of the circuit court will be affirmed.
All the judges concur.